DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary et al. (US 2015/0000912 A1) (“Choudhary” herein- cited previously) and further in view of Cairns (US 2018/0291720 )("Cairns" herein – cited previously).

Claim 1 
Choudhary discloses a treatment fluid for use in stimulating sandstone formations, the treatment fluid comprising:
	a stimulation fluid, the stimulation fluid comprising a hydrofluoric acid generating precursor [0122] and an oxidizing agent, [0187] where  the hydrofluoric acid generating precursor comprises a degradable encapsulation; [0142-0143]
	ammonium-based salt; and nitrite containing compound; where the ammonium-based salt and the nitrite containing compound are operable to react and generate heat and nitrogen gas [0134- 0137]
 Choudhary however does not explicitly disclose the hydrofluoric acid generating precursor and the oxidizing agent react are operable to react to form hydrofluoric acid.
	Cairns teaches the above limitation (See paragraphs 0034, 0026, 0028, & 0029 →Cairns teaches this limitation in that in other embodiments where the intended application is the stimulation of a sandstone formation, it may be desirable to generate an acid other than HCI in situ, and or in addition to for instance by selecting as the ammonium salt one or more of ammonium fluoride and ammonium chloride. The oxidizing agent comprises an agent selected from the group consisting of a peroxide, a persulfate salt, a permanganate salt, a bromate salt, a perbromate salt, a chlorate salt, a perchlorate salt, an iodate salt, a periodate salt, and mixtures thereof. In certain 
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Choudhary, as taught by Cairns, in order to generate acid in situ that would dissolve the silica/silicates contained in the sandstone.

Claim 2 
Choudhary discloses the treatment fluid of claim 1, where the hydrofluoric acid generating precursor [0122]
	the oxidizing agent [0187]
	the nitrite containing compound comprises a nitrite salt, and the ammonium- based salt comprises one or more of ammonium hydroxide, ammonium chloride, ammonium bromide, ammonium nitrate, ammonium nitrite, ammonium sulfate, and ammonium carbonate. [0135-0138] 
Choudhary however does not disclose the hydrofluoric acid generating precursor comprises NH4F, NHaHF2, or both NH4F and NH4HF2 and the oxidizing comprises sodium bromate. (Same as Claim 1) 

Claim 3 
Choudhary teaches the treatment fluid of claim 2, where the oxidizing agent comprises sodium bromate. (Same as Claims 1 and 2) 

Claim 4 
Choudhary discloses the treatment fluid of claim 2, where the nitrite containing compound comprises NaNO2. [0135] 

Claim 5
 Choudhary discloses the treatment fluid of claim 2, where the ammonium containing compound comprises NH4Cl. [0134]

Claim 6
Choudhary teaches the treatment fluid of claim 2, where the hydrofluoric acid generating precursor comprises NH4F. (Same as Claims 1 and 2)

Claim 7
Choudhary teaches the treatment fluid of claim 2, wherein the nitrite containing compound comprises NaNO2, and the ammonium containing compound comprises NH4CI. [0135-0-0138] Choudhary teaches, where the hydrofluoric acid generating precursor comprises NH4F, the oxidizer comprises sodium bromate, (Same as Claims 1 and 2)

Claim 8
Choudhary discloses the treatment fluid of claim 1. Choudhary however does not explicitly disclose, where the oxidizing agent comprises an agent selected from the group consisting of a peroxide, a persulfate salt, a permanganate salt, a bromate salt, a perbromate salt, a chlorate salt, a chlorite salt, a perchlorate salt, a hypochlorite salt, an iodate salt, a periodate salt, and mixtures thereof. (Same as Claim 1)

Claim 9
Choudhary discloses the treatment fluid of claim 1, where at least one of the ammonium-based salt and the nitrite containing compound are encapsulated with a
degradable coating. [0142-0143; 0145-0150]

Claim 10
Choudhary discloses the treatment fluid of claim 9, where at least 30 percent by weight of one or more of the ammonium containing compound and the nitrite containing compound are encapsulated.(i.e. 100 % encapsulated ammonium compound) [0143]

Claim 11
Choudhary teaches the treatment fluid of claim 2, where the treatment fluid additionally comprises ammonium bifluoride. (Same as Claims 1 and 2)

Claim 12
Choudhary however does not explicitly disclose the treatment fluid of claim 1, where the oxidizing agent is present in the stimulation fluid at a concentration in the range of 1.0 M to 4.0 M. (Same as Claim 1)

Claim 13
Choudhary discloses the treatment fluid of claim 9, where the degradable coating comprises a hydrated polymer. [0145]

Claim 14
Choudhary discloses the treatment fluid of claim 13, where the hydrated polymer comprises guar, chitosan, or polyvinyl alcohol. [0145; 0148-0149]

Claim 15
Choudhary discloses the treatment fluid of claim 9, where the degradable coating comprises carboxymethy! cellulose. [0153]

Claim 16
Choudhary discloses the treatment fluid of claim 9, where the degradable coating comprises xanthan. [0153]

Claims 17-20
Choudhary however does not explicitly disclose the treatment fluid of claim 1, where the degradable encapsulation comprises carboxymethyl cellulose, xanthan, hydrated polymer comprises guar, chitosan, or polyvinyl alcohol.
Choudhary and Cairns combination teach the above limitation (See Cairns on ¶[0029] that an oxidizing agent is provided in an encapsulated form, for instance to delay its release. Encapsulated oxidizing agents are commercially available and are known to those of ordinary skill in the art. Choudhary teaches that ¶ [0166-0167] for embedding a reactant in a solid matrix, the embedding material is preferably a polymeric material. More particularly, the polymeric material preferably comprises a biopolymeric material or a derivative of a biopolymeric material. More preferably, the biopolymeric material is selected from the group consisted of hydroxyl alkyl cellulose, xanthan, diutan, guar gum, chitosan, in any combination and in any proportion. Preferably, the polymeric material is a material that can be hydrated.) for the purpose of delay its release. [0029]
	Therefore, it would have been obvious to a person of ordinary skill in the art and it well known in the art to have the degradable encapsulant material as taught by Cairns, in order to delay oxidizers release.

Response to Arguments
Applicant’s arguments, filed on  01/04/2022, with respect to rejection of claim 9 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection has been withdrawn. 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        02/24/2022